       Case 2:19-cv-04943-SPL Document 11 Filed 07/10/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-19-04943-PHX-SPL
      Jon Beyer,
 9                                               )
                                                 )
                        Petitioner,              )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      David Shinn, et al.,                       )
12                                               )
13                      Respondents.             )
                                                 )
14                                               )

15          Petitioner Jon Beyer has filed a Petition for Writ of Habeas Corpus pursuant to 28
16   U.S.C. § 2254 (Doc. 1). The Honorable Michelle H. Burns, United States Magistrate Judge,
17   issued a Report and Recommendation (“R&R”) (Doc. 10), recommending that the Court
18   deny the Petition. Judge Burns advised the parties that they had fourteen (14) days to file
19   objections to the R&R and that failure to file timely objections could be considered a
20   waiver of the right to obtain review of the R&R. (Doc. 10) (citing 28 U.S.C. § 636(b)(1);
21   Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)).
22          The parties did not file objections, which relieves the Court of its obligation to
23   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
24   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
25   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
26   determine de novo any part of the magistrate judge’s disposition that has been properly
27   objected to.”). The Court has nonetheless reviewed the R&R and finds that it is well-taken.
28   The Court will adopt the R&R and deny the Petition. See 28 U.S.C. § 636(b)(1) (stating
       Case 2:19-cv-04943-SPL Document 11 Filed 07/10/20 Page 2 of 2




 1   that the district court “may accept, reject, or modify, in whole or in part, the findings or
 2   recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The district judge
 3   may accept, reject, or modify the recommended disposition; receive further evidence; or
 4   return the matter to the magistrate judge with instructions.”). Accordingly,
 5          IT IS ORDERED:
 6          1.     That Magistrate Judge Michelle H. Burns’ Report and Recommendation
 7   (Doc. 10) is accepted and adopted by the Court;
 8          2.     That the Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
 9   (Doc. 1) is denied and dismissed with prejudice;
10          3.     That a certificate of appealability and leave to proceed in forma pauperis on
11   appeal are denied; and
12          4.     That the Clerk of Court shall terminate this action.
13          Dated this 9th day of July, 2020.
14
15
                                                      Honorable Steven P. Logan
16                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
